  8:15-cr-00213-BCB-MDN Doc # 110 Filed: 02/02/21 Page 1 of 1 - Page ID # 191




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                  8:15-CR-213

        vs.
                                                                      ORDER
JASON FREEMONT,

                       Defendant.


       This matter is before the Court on the United States of America’s Motion for Dismissal

(Filing 109). The United States seeks dismissal without prejudice of the Third Amended Petition

for Warrant or Summons for Offender Under Supervision (Filing 100). Accordingly, the Court

grants the motion.

       IT IS ORDERED:

   1. The United States of America’s Motion to Dismiss (Filing 109) is granted; and

   2. The Third Amended Petition for Warrant or Summons for Offender Under Supervision

       (Filing 100) is dismissed without prejudice.

       Dated this 2nd day of February, 2021.


                                                      BY THE COURT:


                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge
